DETAILED ACTION
This Office action is in response to the original application filed on 07/14/2022.  Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Regarding claim 1 (and similarly claims 7 and 13), Examiner suggests Applicant to consider clarifying how the network node threshold value is further used.  In the claim as currently recited, under broadest reasonable interpretation and without any further context and/or details, the network node threshold value may simply be a generated value being distributed, which could be subject to a 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 as being unpatentable subject matter.

Regarding claim 7, “A program product comprising a computer readable storage medium” as recited in the claim (line 1) is not limited in the specification to exclude transitory forms of signal transmission.  The aforementioned medium can therefore be interpreted to be directed to transitory forms of signal transmission.  Transitory forms of signal transmission are not directed to one of the four statutory categories, i.e. non-statutory and not patentable, as established in In re Nuijten.  Refer to MPEP 2106(I).

Regarding claims 8-12, they are dependent claims that inherit the statutory basis of claim 7.  Therefore, claims 8-12 are rejected for the same reasons as set forth in the rejection of claim 7 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 7 and 13), the claim recites “determining from the telemetry packets a number of network nodes in the communication pathway” and “setting a network node threshold value equal to the determined number of network nodes in the communication pathway” (lines 5-8).  It is indefinite as to whether the aforementioned phrases mean identifying a number of network nodes directly from the telemetry packets or generating a value associated with a number of network nodes based on the telemetry packets, which makes the metes and bounds of the claim unclear.

Regarding claims 2-6, 8-12, and 14-18, which claim dependency from claims 1, 7, and 13, they are rejected for the same reasons as set forth in the rejection of claims 1, 7, and 13 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Blakey et al. (US 2022/0272156 A1, hereinafter “Blakey”).

Regarding claim 1 (and similarly claims 7 and 13), Blakey discloses:
A method comprising:
receiving, at a network controller, telemetry packets from network nodes in a communication pathway of data packets being transmitted from a sending host to a receiving host (destination controller receiving telemetry data from network nodes, Blakey: [0172]);
determining from the telemetry packets a number of network nodes in the communication pathway (determining number of deployed ADCs based on received telemetry data, Blakey: [0311], [0314]);
setting a network node threshold value equal to the determined number of network nodes in the communication pathway (setting number of deployed ADCs, Blakey: [0311], [0314]); and
transmitting, from the network controller, the network node threshold value to each network node in the communication pathway (transmitting instructions to network nodes to scale number of deployed ADCs, Blakey: [0311], [0314]).

Regarding claim 5, Blakey teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Blakey further discloses:
wherein telemetry packets and data packets transmitted from the sending host to the receiving host are transmitted on a data link layer (data communication via network, Blakey: [0171]).

Regarding claims 11 and 17, they do not teach or further define over the limitations in claim 5.  Therefore, claims 11 and 17 are rejected for the same reasons as set forth in the rejection of claim 5 above.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Song et al. (US 2020/0412633 A1: On-Path Telemetry for Multicast Traffic), Dontula Venkata et al. (US 2020/0186465 A1: Multi-Site Telemetry Tracking for Fabric Traffic Using In-Band Telemetry), and Rangarajan et al. (US 2021/0218647 A1: Systems and Methods for Flow-Based Inband Telemetry).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446